Wright, J.
1. pbacmodificasentence, 2. iotem-penalty?* aness.e Defendant was tried and convicted for being “ found in a state of intoxication,” fined ten dollars, and ordered to be imprisoned in the county jail thirty days. On this appeal, he only asks us to modify the judgment, so far as to remit the imprisonment. The record does not in any way advise as of the circumstances attending the commission of the offense, and hence we have no grounds upon which to base the proposed modification. Then again, the language of the statute seems to be imperative (Rev., §§ 1568, 1586), that thirty days imprisonment shall form a part of the punishment.
We see no ground upon which we would be justified in changing the order of the court below, and it is therefore affirmed.
Affirmed.